HILL, Judge.
This appeal is from a judgment convicting appellant of a third violation of the local option liquor laws and fixing his punishment at one year in prison.
Preliminary to the right of appeal in criminal cases, it is required by RCr 12.52 that a notice of appeal be filed. This has not been done; therefore, this court will not entertain the appeal. Queener v. Commonwealth, Ky., 399 S.W.2d 485 (1966).
Notwithstanding the obstacle pointed out in the preceding paragraph, we have examined appellant’s brief, the facts, and the law applicable thereto and have concluded there is no merit to the grounds presented for reversal.
The attemped appeal is dismissed thereby affirming the judgment.